: wey ee dae

. ¢
. AO 245B (Rev. ommsse') Judgment in a Criminal Petty Case (Modified) . Page 1 of 1 of O

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT INA CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, 1987)
Yesica Corona-Matias Case Number: 3:19-imj-23140 —

 

James Michael
Defendant's Attorney

 

 

 

REGISTRATION NO. 87979298

THE DEFENDANT:
Xl pleaded guilty to count(s) 1 of Complaint

   

Tine iH,
sae of JUS DISTRICT GCUaT
Sabri: ay tats OF CALIFORNIA “

| DEPUTY :

 

 

{1 was found guilty to count(s)
after a plea of not guilty,
Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

The defendant is hereby committed to the re custody of the United States Bureau of Prisons to be
imprisoned for a term of: .

Title & Section Nature of Offense ; . .’ Count Number(s)

8:1325 ILLEGAL ENTRY (Misdemeanor) | 1
C The defendant has been found not guilty on count(s) - |
C7 -Count(s) , , dismissed on the motion of the United States. 7 |

IMPRISONMENT |
|

 

A TIME SERVED : oO a days .

 

x] Assessment: $10 WAIVED . x Fine: WATVED

& Court recommends USMS, ICE or DHS or other attesting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal. . .
LJ) Court recommends defendant be deported/removed with relative, charged in case:

 

 

IT IS ORDERED that the defendant shall notify t the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully.paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, August 7, 2019
Date of Imposition of Sentence

Received A Ze _. | . if A If Wo
_ DUSM | | HONORABIE ROBERT N. BLOCK _
| UNITED STATES MAGISTRATE JUDGE

| Clerk’s Office Copy ee - oe : | : - 3:19-mj-23140
